PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $235.17 for sanitation services provided respondent and $85.69 in penalty charges for late payments. The invoice for the services was not processed for payment in the proper fiscal year; therefore, the claimant was not paid for the services when rendered. The respondent admits the validity and amount of the claim including the penalty charges and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
The Court is of the opinion that claimant may not recover the penalty charges assessed respondent. Therefore, the Court makes an award in the amount of $235.17.
Award of $235.17.